DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s RCE filed 1/27/2021 is acknowledged
Claims 1,3, and 13-16 have been amended.
Claims 2,7,9,18, and 20 are cancelled.
Claims 1,3-6,8,10-17, and 19 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2021 has been entered.

Claim Objections
Claim 14 is objected to because of the following informalities:  In line 12, “in the in” should be “in the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-5,8, 10-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 20160205644) in view of Cheng (US 20150223245) and Strait (US 20140086266).
Re claim 1:
Seo discloses a processor, configured to: determine in which symbols li of the subframe the synchronisation signal of the first type is to be transmitted (Fig.30 ref. 122 is a processor and Fig.11-13 show a first type and second type of synchronization signals and Para.[0141]  various types can be considered as assignment patterns for assigning a type 1 synchronization reference signal (type1 sync RS) and a type 2 synchronization reference signal (type2 sync RS) and Para.[0145]  And, the number of repetitions of PSS and SSS may be determined as a value other than `4` shown in FIG. 13 in accordance with a relation between an overhead of a resource occupied by D2DSS and a synchronization performance), and 
determine in which symbols kj of the subframe the synchronisation signal of the second type is to be transmitted by placing each of the M2 symbols kj at a symbol distance from an associated symbol li, wherein the symbol distance between each of the M2 symbols kj and the respective associated symbol li is previously known (Fig.30 ref. 122 is a processor and Fig.11-13 show a first type and second type of synchronization signals and Para.[0141]  various types can be considered as assignment patterns for assigning a type 1 synchronization ),and 
a transmitting circuit configured to cooperate with the processor to: transmit the synchronisation signal of the first type in the determined M1 symbols li of the subframe (Fig.30 ref. 126 and Figs 11-13 and  Para.[0052]  a scheme in which some nodes (here, the node may correspond to an eNB, UE or SRN (the SRN may be referred to as a synchronization reference node or a synchronization source)) transmit D2D synchronization signals (D2DSSs)), and 
transmit the synchronization signal of the second type in the determined M2 symbols kj of the subframe, wherein the symbol distance between each of the M2 symbols kj and the respective associated symbol li is the symbol distance known 2 > M1 > 2, wherein the synchronization signal of the first type only occupies the M1 symbols li within the subframe, wherein the synchronization signal of the second type only occupies the M2 symbols kj within the subframe, (Fig.30 ref. 126 and Figs 11-13 and  Para.[0052]  a scheme in which some nodes (here, the node may correspond to an eNB, UE or SRN (the SRN may be referred to as a synchronization reference node or a synchronization source)) transmit D2D synchronization signals (D2DSSs)).
Seo does not explicitly disclose a determination step.

As shown above, Seo discloses using a repetition value of “4”.  Seo discloses the repetition value and location of the SSS and PSS are not limited to the examples provided and can be other alternative values (Para.[0129]  the disposition shown in FIG. 11 is just one example, and the PSS & SSS repeated count and a location in a subframe can be changed into other forms and Para.[0145]  And, the number of repetitions of PSS and SSS may be determined as a value other than `4` shown in FIG. 13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the repetition value and predetermined distance for PSS and SSS can use many different variations that avoid having a SSS or PSS on the 8th symbol (e.g. a repetition value of “2” and a predetermined distance of 9 resulting in SSS1 and SS0 on the 4th and 5th symbol, respectively, and PPP1 and PPP0 on the 13th and 14th symbols, respectively) as an obvious variant and alternative to the values explicitly shown in Seo.
As shown above, Seo discloses using a predetermined distance between reference signals (Para.[0143]  FIG. 13(c) shows a method of sequentially disposing reference signals spaced apart from each other in a predetermined distance (in a single subframe)). Seo does not explicitly disclose previously known to the receiver.
Cheng discloses configuration parameters previously known to the receiver (Para.[0116]  it is possible for the network to signal the entire configuration of DRS in the small cell cluster to the UE. Then the UE only needs to perform DRS detection for a list of candidate cells, including a ).
Seo and Cheng are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seo to include signaling configuration parameters to be known by a receiver as taught by Cheng in order to improve discovery performance, reduce UE detection complexity, and avoid blind detection (Cheng Para.[0116]).
Seo does not explicitly disclose at least one of the N symbols has a cyclic prefix length different than the cyclic prefix length of other ones of the N symbols and wherein the M1 symbols li have an equal cyclic prefix length, and the M2 symbols kj have an equal cyclic prefix length.
Strait discloses at least one of the N symbols has a cyclic prefix length different than the cyclic prefix length of other ones of the N symbols and wherein the M1 symbols li have an equal cyclic prefix length, and the M2 symbols kj have an equal cyclic prefix length (Table 1 Cyclic Prefix Length Ncp 160 for I = 0, 144 for I=1-6 – where the symbol at position 0 has a length of 160 and the symbols at positions 1-6 have an equal length of 144 and where Seo discloses M1 symbols li and M2 symbols kj).
Seo and Strait are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seo to include one symbol with a cyclic prefix length different than a cyclic prefix of other symbols with an equal cyclic prefix length as taught by Strait in order to use an LTE frame structure and facilitate signal transmission (Strait Para.[0012,0013]).

Re claim 3:
Seo discloses wherein the processor is configured to determine the determined symbol distance between each of the M2 symbols kj and the respective associated symbol li, based on a set of integer offset values Δj, which is known by a receiver, and wherein: kj = li + Δj, ∀ li, where | Δj | > 0, (kj , li ) ∈ {0,1,…,N-1} (Fig.11 shows an offset value of 1 and Fig.13 shows an offset value of 4).
Seo does not explicitly disclose the offset is value by a receiver.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the offset value is known by the receiver in order to detect the second synchronization signal, as suggested in Para.[0134].
Re claim 4:
Seo discloses wherein the processor is configured to establish the set of offset values Δj such that an offset |Δ| = 1,2, or 3 (Fig.13(b) shows an offset value of 1 and Fig.13(a) shows an offset value of 4).  
Re claim 5:
Seo discloses wherein the M1 symbols li are determined to be contiguously located in subsequent symbols it, such that: li+1 = li + 1 (Fig.13(a)).
Re claim 8:
Seo discloses wherein M1 = M2 (Fig.13).
Re claim 10:
Seo discloses wherein the first type of synchronisation signal and the second type of synchronisation signal are dedicated for device-to-device communication (Para.[0001]  transmitting a synchronization signal for direct communication between terminals).

Re claim 11:
Seo discloses the synchronisation signal of the first type comprises primary sidelink synchronization signals, and the synchronisation signal of the second type comprises secondary sidelink synchronization signals (Para.[0127]  Moreover, PSS of the present invention can be construed as meaning PD2DSS used for a D2D communication as well as PSS on a legacy system. Likewise, SSS is construed as meaning SD2DSS used for a D2D communication – where D2DSS is a sidelink synchronization signal).
Re claim 12:
Seo discloses wherein at least one of the first type of synchronisation signal, and the second type of synchronisation signal is based on any of orthogonal frequency-division multiplexing (OFDM), and single carrier-frequency division multiple access (SC-FDMA) (Para.[0053]  The following technology may be used for various wireless access technologies such as CDMA (code division multiple access), FDMA (frequency division multiple access), TDMA (time division multiple access), OFDMA (orthogonal frequency division multiple access), and SC-FDMA (single carrier frequency division multiple access).).
Re claim 13:
	Claim 13 is rejected on the same grounds of rejection forth in the rejection of claim 1.
Re claim 14:
Seo discloses a processor; a receiving circuit configured to cooperate with the processor to receive the synchronisation signal of the first type in the M1 symbols li of the subframe and the synchronisation signal of the second type in the M2 symbols kj of the subframe (Fig.13 ref. 122 and ref. 126 and Para.[0132]  Through this, PD2DSS or SD2DSS can be distinguished from legacy PSS or SSS in aspect of sequence. Having detected this, a UE can recognize whether a corresponding sequence is PSS/SSS transmitted from an eNB or DD2DSS transmitted from a UE); 
2 symbols kj of the synchronisation signal of the second type and each of the M1 symbols li of the synchronisation signal of the first type (Fig.11-13 show a first type and second type of synchronization signals and Para.[0141]  various types can be considered as assignment patterns for assigning a type 1 synchronization reference signal (type1 sync RS) and a type 2 synchronization reference signal (type2 sync RS) and and Para.[0143]  FIG. 13(c) shows a method of sequentially disposing reference signals spaced apart from each other in a predetermined distance (in a single subframe)); and 
determine in which M2 symbols kj of the subframe the synchronisation signal of the second type is to be detected based on the established symbol distance (Para.[0134]  a process for a user equipment to detect synchronization (sync) is explained. First of all, assume that the number of repetitions of a synchronization reference signal and a repetition periodicity/method of the synchronization reference signal are shared between D2D user equipments. A user equipment mainly obtains or acquires time sync and frequency sync through a synchronization reference signal and Para.[0143]  FIG. 13(c) shows a method of sequentially disposing reference signals spaced apart from each other in a predetermined distance (in a single subframe)), 
wherein (a) the synchronization signal of the first type only occupies the M1 symbols li within the subframe, (b) the synchronization signal of the second type only occupies the M2 symbols kj within the subframe and (c) (Fig.11-13 show a first type and second type of synchronization signals and Para.[0141]  various types can be considered as assignment patterns for assigning a type 1 synchronization reference signal (type1 sync RS) and a type 2 synchronization reference signal (type2 sync RS)).
Seo does not explicitly disclose a determination step.

As shown above, Seo discloses using a repetition value of “4”.  Seo discloses the repetition value and location of the SSS and PSS are not limited to the examples provided and can be other alternative values (Para.[0129]  the disposition shown in FIG. 11 is just one example, and the PSS & SSS repeated count and a location in a subframe can be changed into other forms and Para.[0145]  And, the number of repetitions of PSS and SSS may be determined as a value other than `4` shown in FIG. 13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the repetition value and predetermined distance for PSS and SSS can use many different variations that avoid having a SSS or PSS on the 8th symbol (e.g. a repetition value of “2” and a predetermined distance of 9 resulting in SSS1 and SS0 on the 4th and 5th symbol, respectively, and PPP1 and PPP0 on the 13th and 14th symbols, respectively) as an obvious variant and alternative to the values explicitly shown in Seo.
As shown above, Seo discloses using a predetermined distance between reference signals (Para.[0143]  FIG. 13(c) shows a method of sequentially disposing reference signals spaced apart from each other in a predetermined distance (in a single subframe)). Seo does not explicitly disclose prior to receiving.
Cheng discloses configuring parameters prior to receiving (Para.[0116]  it is possible for the network to signal the entire configuration of DRS in the small cell cluster to the UE. Then the ).
Seo and Cheng are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seo to include signaling configuration parameters to be known by a receiver prior to receiving as taught by Cheng in order to improve discovery performance, reduce UE detection complexity, and avoid blind detection (Cheng Para.[0116]).
Seo does not explicitly disclose the M1 symbols li have equal cyclic prefix lengths, and the M2 symbols kj have equal cyclic prefix lengths.
Strait discloses disclose the M1 symbols li have equal cyclic prefix lengths, and the M2 symbols kj have equal cyclic prefix lengths (Table 1 Cyclic Prefix Length Ncp 160 for I = 0, 144 for I=1-6 – where the symbol at position 0 has a length of 160 and the symbols at positions 1-6 have an equal length of 144 and where Seo discloses M1 symbols li and M2 symbols kj).
Seo and Strait are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seo to include symbols with an equal cyclic prefix length as taught by Strait in order to use an LTE frame structure and facilitate signal transmission (Strait Para.[0012,0013]).
Re claim 15:
Seo discloses wherein the processor is configured for determining the one or more determined symbol distance between each of the M2 symbols kj and the respective associated symbol li, based on a set of integer offset values Δj, and wherein: kj = li + Δj, ∀ li, where | Δj | > 0, (kj , li ) ∈ {0,1,…,N-1} (Fig.11 shows an offset value of 1 and Fig.13 shows an offset value of 4).
Re claim 16:
Seo discloses receive the synchronisation signal of the first type in the M1 symbols li of the subframe and the synchronisation signal of the second type in the M2 symbols kj of the subframe (Fig.13 ref. 122 and ref. 126 and Para.[0132]  Through this, PD2DSS or SD2DSS can be distinguished from legacy PSS or SSS in aspect of sequence. Having detected this, a UE can recognize whether a corresponding sequence is PSS/SSS transmitted from an eNB or DD2DSS transmitted from a UE);
determining in which M1 symbols li of the subframe the synchronisation signal of the first type is received (Para.[0134]  a process for a user equipment to detect synchronization (sync) is explained. First of all, assume that the number of repetitions of a synchronization reference signal and a repetition periodicity/method of the synchronization reference signal are shared between D2D user equipments. A user equipment mainly obtains or acquires time sync and frequency sync through a synchronization reference signal); 
2 symbols kj of the synchronisation signal of the second type and each of the M1 symbols li of the synchronisation signal of the first type (Fig.11-13 show a first type and second type of synchronization signals and Para.[0141]  various types can be considered as assignment patterns for assigning a type 1 synchronization reference signal (type1 sync RS) and a type 2 synchronization reference signal (type2 sync RS) and Para.[0143]  FIG. 13(c) shows a method of sequentially disposing reference signals spaced apart from each other in a predetermined distance (in a single subframe)), 
determining in which M2 symbols kj of the subframe , the synchronisation signal of the second type is received (Para.[0134]  a process for a user equipment to detect synchronization (sync) is explained. First of all, assume that the number of repetitions of a synchronization ); and 
detecting the synchronisation signal of the second type in the determined M2 symbols kj of the subframe, wherein the subframe comprises N symbols 2 > M1 > 2, wherein the synchronization signal of the first type only occupies the M1 symbols li within the subframe, wherein the synchronization signal of the second type only occupies the M2 symbols kj within the subframe, and (Fig.11-13 show a first type and second type of synchronization signals and Para.[0141]  various types can be considered as assignment patterns for assigning a type 1 synchronization reference signal (type1 sync RS) and a type 2 synchronization reference signal (type2 sync RS)).
Seo does not explicitly disclose a determination step.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a determination is performed with the assignment pattern (Para.[0141]) because the assignment patterns determines the locations of the synchronizations signals in symbols and because the first and second synchronization types are transmitted at an offset from each other and that the offset value is known by the receiver in order to detect the second synchronization signal, as suggested in Para.[0134]. 
As shown above, Seo discloses using a repetition value of “4”.  Seo discloses the repetition value and location of the SSS and PSS are not limited to the examples provided and can be other alternative values (Para.[0129]  the disposition shown in FIG. 11 is just one example, and the PSS & SSS repeated count and a location in a subframe can be changed into ).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the repetition value and predetermined distance for PSS and SSS can use many different variations that avoid having a SSS or PSS on the 8th symbol (e.g. a repetition value of “2” and a predetermined distance of 9 resulting in SSS1 and SS0 on the 4th and 5th symbol, respectively, and PPP1 and PPP0 on the 13th and 14th symbols, respectively) as an obvious variant and alternative to the values explicitly shown in Seo.
As shown above, Seo discloses using a predetermined distance between reference signals (Para.[0143]  FIG. 13(c) shows a method of sequentially disposing reference signals spaced apart from each other in a predetermined distance (in a single subframe)). Seo does not explicitly disclose prior to receiving.
Cheng discloses configuring parameters prior to receiving (Para.[0116]  it is possible for the network to signal the entire configuration of DRS in the small cell cluster to the UE. Then the UE only needs to perform DRS detection for a list of candidate cells, including a known set of IDs and CSI-RS resources (including subframe information). Hence blind detection could be entirely avoided at the UE side  - where Seo discloses a predetermined spacing).
Seo and Cheng are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seo to include signaling configuration parameters to be known by a receiver prior to receiving as taught by Cheng in order to improve discovery performance, reduce UE detection complexity, and avoid blind detection (Cheng Para.[0116]).
Seo does not explicitly disclose at least one of the N symbols has a cyclic prefix length different than the cyclic prefix length of other ones of the N symbols and wherein the M1 i have an equal cyclic prefix length, and the M2 symbols kj have an equal cyclic prefix length.
Strait discloses at least one of the N symbols has a cyclic prefix length different than the cyclic prefix length of other ones of the N symbols and wherein the M1 symbols li have an equal cyclic prefix length, and the M2 symbols kj have an equal cyclic prefix length (Table 1 Cyclic Prefix Length Ncp 160 for I = 0, 144 for I=1-6 – where the symbol at position 0 has a length of 160 and the symbols at positions 1-6 have an equal length of 144 and where Seo discloses M1 symbols li and M2 symbols kj).
Seo and Strait are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seo to include one symbol with a cyclic prefix length different than a cyclic prefix of other symbols with an equal cyclic prefix length as taught by Strait in order to use an LTE frame structure and facilitate signal transmission (Strait Para.[0012,0013]).
Re claim 17:
	Claim 17 is rejected on the same grounds of rejection forth in the rejection of claim 5.
Re claim 19:
	Claim 19 is rejected on the same grounds of rejection forth in the rejection of claim 5.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Strait as applied to claim 1 above, and further in view of Seo (US 20170055234 referred to as Seo2).
Re claim 6:
As discussed above, Seo meets all the limitations of the parent claim.
1 symbols li are determined to be distantly located from each other, such that: lt+1 > li + N - 3.
Seo2 discloses wherein the M1 symbols li are determined to be distantly located from each other, (Fig.21 ref. PD2DSS at symbol 1 and PD2DSS at symbol 11 are distantly located).
Seo does not explicitly disclose a distance of lt+1 > li + N – 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the distance as lt+1 > li + N – 3 as a matter of design choice.
Seo and Seo2 are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seo to include distantly located synchronization signals as taught by Seo2 as an obvious variant of having synchronization signals being consecutive.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,13,14, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive.
In the remarks, Applicant contends Seo does not disclose the claimed fixed spatial relationship between the first and second types of synchronization signals that is known by the receiver beforehand.
The Examiner respectfully disagrees.  Seo discloses a fixed spatial relationship between the first and second type of synchronization signals (Fig.30 ref. 122 is a processor and Fig.11-13 show a first type and second type of synchronization signals and Para.[0141]  various types can ).  Seo does not explicitly disclose configuring parameters of the signal being received beforehand at the receiver.  The newly cited reference Cheng shows the receiver receiving configuration parameters so the UE can avoid blind detection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MOHAMMAD S ADHAMI/               Primary Examiner, Art Unit 2471